Citation Nr: 0631764	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to October 5, 1992 
for the grant of service connection for post-traumatic 
stress disorder (PTSD) with schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 1999 rating action that 
granted service connection for PTSD from April 30, 1998.  
The veteran filed a Notice of Disagreement (NOD) with the 
effective date of the award in June 1999, and the RO issued 
a Statement of the Case (SOC) in February 2000.  The veteran 
filed a Substantive Appeal in April 2000.

By rating action of October 2002, the RO granted an earlier 
effective date (EED) of October 5, 1992 for the grant of 
service connection for PTSD with schizophrenia.  The veteran 
filed a NOD with the effective date of that award in 
December 2002, and the RO issued a SOC in April 2003.  The 
veteran filed a Substantive Appeal in May 2003.

In May 2004, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

By decision of August 2004, the Board denied an effective 
date prior to October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.  The veteran, in 
turn, appealed the Board's denial to the United States Court 
of Appeals for Veterans Claims (Court).  By December 2005 
Order, the Court granted a Joint Motion for Remand filed by 
counsel for both parties, vacating the Board's August 2004 
decision, and remanding the matter on appeal to the Board 
for further action consistent with the Joint Motion.

In March 2006, the Board remanded this matter to the RO for 
due process development.  After completing the requested 
action, the RO continued the denial of the claim (as 
reflected in the May 2006 SSOC), and returned the matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of May 1977, the RO denied the 
veteran's original February 1977 claim for service 
connection for an acquired psychiatric disorder; he was 
notified of the denial in June 1977, but he did not appeal.

3.  Following an attempt to reopen the claim in October 
1980, and to file a new claim based on a different theory of 
entitlement in April 1987, the veteran did not respond to RO 
letters specifying the type of evidence needed to support 
each claim in December 1980 and April 1987, respectively.

4.  The RO received the veteran's claim for service 
connection for PTSD on October 5, 1992; in April 1999, the 
RO granted service connection for PTSD, and, in October 
2002, recharacterized the disability as PTSD with 
schizophrenia.  The RO assigned October 5, 1992 as the 
effective date for the grant of service connection.  .  

5.  At the time of the April 1999 and October 2002 rating 
actions, there was no pending claim filed prior to October 
5, 1992 pursuant to which the benefit awarded could have 
been granted.


CONCLUSION OF LAW

The claim for an effective date prior to October 5, 1992 for 
the grant of service connection for PTSD with schizophrenia, 
is without legal merit.  38 U.S.C.A.          §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded an 
opportunity to present evidence and argument in connection 
therewith.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  In an August 2003 statement, the veteran stated that 
he had no additional evidence to present, that all evidence 
in support of his claim for an EED was contained in the 
claims file, and that he waived any remaining VA duty to 
assist him.  Moreover, as will be explained below, the claim 
on appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

Generally, the effective date for an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.         38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will 
be the day following separation; otherwise, the effective 
date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R.                   § 3.400(b)(2)(i).  

The effective date of an award of service connection based 
on new and material evidence received after a final 
disallowance of a claim will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R.                § 3.400(q).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision had become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior 
report or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. 
§ 3.156(c).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the RO granted service connection for PTSD 
with schizophrenia effective October 5, 1992, the date of 
receipt of the veteran's claim for service connection for 
PTSD.  The veteran has requested an award of service 
connection for psychiatric disability from 1977, the year in 
which he first filed a claim for that benefit.  However, the 
Board finds that there is no legal basis for assignment of 
an effective date for such award at any time prior to 
October 5, 1992.  Simply stated, at the time of initial 
grant of service connection, and the subsequent 
recharacterization of the disability and assignment of the 
October 1992 effective date, there was no pending claim 
filed prior to October 5, 1992 pursuant to which the 
benefits awarded could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for psychiatric disability in February 1977.  By 
rating action in May 1977, the RO denied service connection 
for an acquired psychiatric disorder; the veteran was 
notified of the denial in June 1977, but he did not initiate 
an appeal.  Thus, the May 1977 denial is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  As 
the February 1977 claim was finally resolved (when denied in 
May 1977), it provides no basis for the ultimate award of 
service connection in this case.  

During the period from June 1977 through September 1980, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder that identifies that issue as the benefit sought.

In October 1980, the RO received the veteran's application 
to reopen his claim for service connection for 
schizophrenia.  By letter of December 1980, the RO notified 
him of the requirement to furnish new and material evidence 
to reopen his claim for service connection; however, he did 
not respond to the letter.

During the period from December 1980 through March 1987, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder that identifies that issue as the benefit sought.

In April 1987, the RO received the veteran's new claim for 
service connection for schizophrenia based on exposure to 
Agent Orange.  By letter later in April 1987, the RO 
requested him to furnish specified evidence in support of 
his claim; however, he did not respond to the letter.  

During the period from April 1987 to October 4, 1992, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for an acquired psychiatric 
disorder that identifies that issue as the benefit sought.

The RO received the veteran's new claim for service 
connection for PTSD on October 5, 1992.  As indicated above, 
this claim served as the basis for the RO's April 1999 
rating action that granted service connection for PTSD, and 
subsequent October 2002 rating action that also granted 
service connection for schizophrenia, and assigned an 
effective date of October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.

Neither the veteran nor his representative has identified 
any claim pending prior to October 5, 1992 pursuant to which 
service connection for PTSD with schizophrenia could have 
been granted.  Rather, during the May 2004 Board hearing, 
the veteran primarily testified that he did not appeal the 
May 1977 original denial of service connection or respond to 
the RO's 1980 and 1987 letters requesting evidence in 
support of his claims because the heavy medication 
prescribed for his psychiatric disability prevented him from 
making an effective response, and he did not understand the 
nature of VA claims and appeals process or how to file an 
appeal of the RO's decision.  However, this assertion, 
alone, does not provide a basis for awarding an EED in this 
case.  

In this regard, the Board notes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  As indicated above, 
notwithstanding the appellant's assertions, he was clearly 
able to file a claim, or attempt to file either a petition 
to reopen or a new claim, for service connection for 
psychiatric disability in 1977, 1980, and 1987.  However, as 
also indicated above, his failure to follow-up on those 
claims or attempted claims effectively extinguished them.  
[Parenthetically, the Board points out that, when the RO 
sought to assist the veteran by identifying and requesting 
him to furnish evidence to support his October 1980 and 
April 1987 claims, he failed to respond or seek assistance 
from either VA or a service organization representative that 
was readily available to him, free of charge and for the 
asking.]  

Furthermore, at no other time prior to October 5, 1992 was 
VA put on notice that service connection for any psychiatric 
disability-to specifically include PTSD with schizophrenia, 
the condition for which service connection was ultimately 
granted-was sought.  On the contrary, as noted in the 
October 2002 rating action, the grant of service connection 
in April 1999 was the resolution of the veteran's original 
claim for PTSD filed on October 5, 1992 (although the RO 
had, in error, previously treated the claim granted as a 
reopened claim).  Hence, an EED consistent with the date of 
the original claim was assigned.  

The Board also points out that the provisions of 38 C.F.R. 
§ 3.156(c) provide no basis for the grant of an effective 
date prior to October 5, 1992 for the award of service 
connection for PTSD with schizophrenia.  The veteran filed 
an application to reopen his claim in April 1998, and the RO 
by rating action of April 1999 granted service connection on 
the basis of information received in March 1999 from an 
entity the n known as the U.S. Armed Services Center for 
Research of Unit Records (CURR) reflecting that he served 
aboard the USS Forster, and a March 1999 VA examination 
report reflecting a medical opinion that his experiences 
aboard that ship were sufficient to have caused his PTSD.  
The RO later granted an EED of October 5, 1992 for the award 
of service connection.  However, the Board finds that the 
CURR records received by the RO in 1999, considered in light 
of the provisions of 38 C.F.R. § 3.156(c), provide no basis 
for the grant of an effective date prior to October 5, 1992 
for the award of service connection, inasmuch as those 
service department records only constitute supporting 
evidence that the veteran incurred stressors related to 
service sufficient to support a diagnosis of PTSD, and are 
not in themselves medical evidence showing the existence of 
any acquired psychiatric disorder in service.  As noted 
above, the retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must 
be supported adequately by medical evidence.

Accordingly, on these facts, the Board finds that October 5, 
1992 is the earliest possible date for the grant of service 
connection for the veteran's diagnosed psychiatric 
disability-specifically, PTSD with schizophrenia.  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.  As, on these 
facts, no effective date earlier than October 5, 1992 is 
assignable for the grant of service connection, the claim 
for an EED for the award thereof must be denied.  Where, as 
here, the law and not the evidence is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to October 5, 1992 for the grant of 
service connection for PTSD with schizophrenia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


